  Case 1:19-cv-18529-HB Document 35 Filed 01/25/21 Page 1 of 8 PageID: 803



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


LAQUAN WRIGHT                         :             CIVIL ACTION
                                      :
           v.                         :
                                      :
IMPACT SITE WORKS, et al.             :             NO. 19-18529


                                MEMORANDUM

Bartle, J.                                              January 25, 2021

           Plaintiff Laquan Wright brings this action against his

former employer, Impact Site Works, LLC (“Impact”), his former

supervisor Kurt O’Hare (“O’Hare”), the Vice President of Impact,

Jon Morgan (“Morgan”), and a Human Resources Manager for Impact,

Debra Pappas (“Pappas”) (collectively “defendants”). He alleges:

(1) interference and retaliation in violation of the Family and

Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”); (2)

discrimination, retaliation, and failure to accommodate in

violation of the New Jersey Law Against Discrimination, N.J.S.A.

10:5-1 et seq. (“NJLAD”); and (3) discrimination, retaliation,

and failure to accommodate in violation of the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”).           Plaintiff

avers in the complaint that defendants discriminated and

retaliated against him after he requested FMLA leave, which

ultimately lead to his constructive discharge from Impact.

Before the court is the motion of defendants for summary

judgment under Rule 56 of the Federal Rules of Civil Procedure.
  Case 1:19-cv-18529-HB Document 35 Filed 01/25/21 Page 2 of 8 PageID: 804



                                     I

           Under Rule 56 of the Federal Rules of Civil Procedure,

summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”         Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986).    A dispute is genuine if the evidence is such that a

reasonable factfinder could return a verdict for the nonmoving

party.    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254

(1986).    We view the facts and draw all inferences in favor of

the nonmoving party.     See In re Flat Glass Antitrust Litig.,

385 F.3d 350, 357 (3d Cir. 2004).

           Summary judgment is granted where there is

insufficient record evidence for a reasonable factfinder to find

for the nonmovant.     See Anderson, 477 U.S. at 252.        “The mere

existence of a scintilla of evidence in support of the

[nonmoving party]’s position will be insufficient; there must be

evidence on which the jury could reasonably find for [that

party].”   Id.

                                    II

           The following facts are undisputed or taken in light

most favorable to Wright.

           Wright started working as an Equipment Operator at

Impact’s Florence, New Jersey location on February 7, 2018.            As

                                    -2-
  Case 1:19-cv-18529-HB Document 35 Filed 01/25/21 Page 3 of 8 PageID: 805



part of his job, he operated a machine called an Excavator with

a bucket attachment, which was used to pick up debris, concrete,

and other materials. He reported to Site Supervisor O’Hare.            In

or around June 2019, Wright filed paperwork with Impact’s Human

Resources Department, in which he requested FMLA leave for

intermittent back pain.      Thereafter, Wright sought and was

granted FMLA leave from July 23, 2019 through August 9, 2019.

Wright returned to work on Monday, August 12, 2019, and

presented a note to O’Hare and Pappas from his medical doctor,

Dr. Chavez, which stated:

            restrictions. No lifting, pushing more than
            20 lbs when wrist flares up and back pain.

            When he returned to work from his FMLA leave, Wright

was no longer assigned to operate the Excavator machine with the

bucket attachment.     Instead, he was directed to operate a

machine with a jackhammer attachment, which is used to perforate

concrete.    Wright was also asked to perform some manual labor

tasks, including removing debris, moving demolition rubber,

sorting metal and lifting objects.        According to Wright, he “had

never been asked to perform these types of manual labor tasks”

before he sought FMLA leave.       On September 11, 2019, Wright sent

a message to O’Hare and Impact’s Human Resources Department in

which he submitted his resignation.        In his note, he stated:

            Letting u know I’m not coming back. Told
            Kurt already. He didn’t give me my job back

                                    -3-
  Case 1:19-cv-18529-HB Document 35 Filed 01/25/21 Page 4 of 8 PageID: 806



           before August like I did before. I told u
           guys had med restrictions, nobody cared. My
           body is all messed up now and can’t do that
           kind of work. Can’t take this pain any
           longer. Looking for new job and hoping u
           guys will give me a good reference.

Two days later, on September 13, 2019, Wright began working as

an Equipment Operator at another company, C Geyer Construction,

making $20.50 more per hour than he had made while working for

Impact.

                                    III

           We first address Wright’s FMLA claim.         Defendants

assert that summary judgment should be granted because:            (1)

Wright was aware of Impact’s FMLA leave policy and his

application was processed expeditiously; (2) he was not

constructively discharged; and (3) he did not suffer any

damages.   Wright counters that he: (1) has stated a valid claim

for FMLA interference and retaliation; (2) he was constructively

discharged; and (3) he was not reinstated to his original or

equivalent position when he returned from FMLA leave.

           FMLA claims are commonly brought under a theory of

either interference or retaliation.        Callison v. City of

Philadelphia, 430 F.3d 117, 119 (3d Cir. 2005).          An FMLA

interference claim arises under 29 U.S.C. § 2615(a)(1), which

makes it “unlawful for any employer to interfere with, restrain,

or deny the exercise of or the attempt to exercise, any right


                                    -4-
  Case 1:19-cv-18529-HB Document 35 Filed 01/25/21 Page 5 of 8 PageID: 807



provided under” the FMLA.      An FMLA retaliation claim arises

under 29 U.S.C. § 2615(a)(2), which makes it “unlawful for any

employer to discharge or in any other manner discriminate

against any individual for opposing any practice made unlawful”

by the FMLA.    Here, Wright claims both interference and

retaliation under the FMLA.      The FMLA also provides:

           any eligible employee who takes leave
           under section 2612 of this title for the
           intended purpose of the leave shall be
           entitled, on return from such leave . . . to
           be restored to an equivalent position with
           equivalent employment benefits, pay, and
           other terms and conditions of employment.

29 U.S.C. §§ 2614(a)(1)(A)(B).       An equivalent position is:

           one that is virtually identical to the
           employee's former position in terms of pay,
           benefits and working conditions, including
           privileges, perquisites and status. It must
           involve the same or substantially similar
           duties and responsibilities, which must
           entail substantially equivalent skill,
           effort, responsibility, and authority.

29 C.F.R. § 825.215(a).

           Damages available under the FMLA include lost wages

and benefits, as well as interest and liquidated damages.

29 U.S.C. § 2617(a)(1)(A)(i).       However, damages under the FMLA

are purely economic, and “damages for emotional distress and

pain and suffering are not recoverable under the FMLA.”            Third

Circuit Model Jury Instructions, Comment to Instruction 10.1.4,




                                    -5-
  Case 1:19-cv-18529-HB Document 35 Filed 01/25/21 Page 6 of 8 PageID: 808



lines 155-57.     Nominal and punitive damages are also not

recoverable under the FMLA.      Thomas v. St. Mary Med. Ctr., 22

F. Supp. 3d 459, 476 (E.D. Pa. 2014).

           Here, defendants argue that Wright did not suffer

damages because when he returned from his FMLA leave, he had the

same title and position he held previously, with the same pay,

and was assigned to work the same number of hours.           Wright

asserts that when he returned, his duties changed because he was

required to do manual labor and operate a machine with a

jackhammer, instead of a machine with a bucket attachment that

he had worked with previously.       According to Wright, the

pressure from the jackhammer caused him chronic back and wrist

pain.   Furthermore, Wright seeks back pay as a result of the

alleged constructive discharge for the two days in between his

resignation and his starting work at C Geyer Construction at

higher pay.   There is clearly a genuine dispute of material fact

as to whether Wright was reinstated to an equivalent position

and whether he is entitled to back pay under the FMLA for the

two-day period.    Accordingly, we will deny the motion of

defendants for summary judgment with regards to the FMLA claim.

                                    IV

           In addition, the Court has before it the motion of

defendants O’Hare, Morgan, and Pappas for summary judgment on

the plaintiff’s claims under the FMLA even if there is a viable

                                    -6-
  Case 1:19-cv-18529-HB Document 35 Filed 01/25/21 Page 7 of 8 PageID: 809



FMLA claim against Impact.      They assert that individual

liability under the FMLA does not exist.         They also move for

summary judgment as to the plaintiff’s claims under the ADA and

NJLAD for the same reason.

           The ADA does not provide for individual liability.

See Koslow v. Pennsylvania, 302 F.3d 161, 178 (3d Cir. 2002).

Accordingly, we will grant the motion of defendants O’Hare,

Morgan, and Pappas to dismiss that claim as t them.

           The FMLA and the NJLAD, however, do permit individual

liability under each statute.       See Haybarger v. Lawrence Cty.

Adult Prob. & Parole, 667 F.3d 408, 414 (3d Cir. 2012) and

Cicchetti v. Morris County Sheriff’s Office, 947 A.2d 626, 645

(2008).   There are genuine disputes of material fact as to each

of O’Hare’s, Morgan’s, and Pappas’s involvement in the events

that led to this suit.     Accordingly, we will deny their motion

with regard to the FMLA and the NJLAD claims.

                                     V

           Finally, the Court also has before it the motion of

Impact for summary judgment as to plaintiff’s claims under the

ADA and the NJLAD and the motion of the individual defendants as

to plaintiff’s claim under the NJLAD even if individual

liability exists.     Clearly, there are genuine disputes of

material fact regarding these claims.        The Court will deny



                                    -7-
  Case 1:19-cv-18529-HB Document 35 Filed 01/25/21 Page 8 of 8 PageID: 810



Impact’s motion as to the ADA and the NJLAD and the individual

defendants’ motion as to the NJLAD.




                                    -8-
